             Case 1:21-cv-11316 Document 1 Filed 08/13/21 Page 1 of 16




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

ARAM AKBARZADEH,                             )
                                             )
        Plaintiff,                           )
                                             )
            v.                               )   COMPLAINT FOR
                                             )   DECLARATORY AND
KIRT THOMPSON, in his official               )   INJUNCTIVE RELIEF
capacity as Director, U.S. Citizenship       )
and Immigration Services, Texas              )   CIVIL ACTION NO.
Service Center,                              )
                                             )   AGENCY CASE NUMBER:
         and                                 )   SRC-18-905-27738
                                             )
MERRICK GARLAND, in his official             )
capacity as Acting Attorney General          )   REQUEST FOR ORAL
of the United States,                        )   ARGUMENT
                                             )
        and                                  )
                                             )
ALEJANDRO MAYORKAS, in his                   )
official capacity as Secretary, U.S.         )
Department of Homeland Security,             )
                                             )
        and                                  )
                                             )
UR MENDOZA JADDOU, in her                    )
official capacity as Director, U.S.          )
Citizenship and Immigration Services,        )
                                             )
        Defendants.                          )


            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       Plaintiff Aram Akbarzadeh (“Plaintiff” or “Ms. Akbarzadeh”), through her undersigned

counsel, alleges as follows:

                                I. PRELIMINARY STATEMENT

       1.        Plaintiff is an extraordinary Medical Scientist specializing in the fields of tissue

engineering, stem cell research, and regenerative medicine. At the time of filing her EB-1A

Complaint for Declaratory and Injunctive Relief
             Case 1:21-cv-11316 Document 1 Filed 08/13/21 Page 2 of 16




petition, Ms. Akbarzadeh held a Master of Science degree in Plant Physiology from the Islamic

Azad University in Iran. Ms. Akbarzadeh is currently completing her Ph.D. at Tehran University

of Medical Sciences, focusing her thesis on “Tissue Engineering of Ovine Heart by GFP-Positive

Rat Cardiac Cells Seeding on the Acellular Myocardial Flap Using Special Design Bioreactors.”

       2.      In her self-sponsored I-140 EB-1A Immigrant Petition for Alien Worker of

Extraordinary Ability (“I-140 EB-1A petition”), Ms. Akbarzadeh provided evidence that she

qualified for an EB-1A classification by meeting three (3) of the ten (10) criteria found at 8

C.F.R. § 204.5(h)(3), specifically the following:

            a. Associational Membership – 8 C.F.R. § 204.5(h)(3)(ii);

            b. Judging the work of others in her field - 8 C.F.R. § 204.5(h)(3)(iv); and

            c. Scholarly articles in professional publications - 8 C.F.R. § 204.5(h)(3)(vi).

See generally, Exhibit A, p. 1-47, and Exhibit B, Response to Request for Evidence, p. 1-74.

Ms. Akbarzadeh submitted evidence of her qualification under a fourth criteria (original

scientific contributions of major significance in the field – 8 C.F.R. § 204.5(h)(3)(v)) with her

RFE response, infra.

       3.      Ms. Akbarzadeh’s evidence included proof that she was a member of the National

Council for Development of Stem Cell Sciences and Technology (“National Committee”), which

is by invitation only, based on expertise and reputation of each candidate. See, Exhibit A, p 1-2.

       4.      In addition, evidence was provided to Defendant U.S. Citizenship and

Immigration Services (“USCIS”) showing that Ms. Akbarzadeh has been invited to judge the

work of her peers in her field through participation in the Lung and Heart Committee at the

National Committee. See, Exhibit B, p. 7.




Complaint for Declaratory and Injunctive Relief
            Case 1:21-cv-11316 Document 1 Filed 08/13/21 Page 3 of 16




       5.      Lastly, Ms. Akbarzadeh provided Defendant USCIS with evidence showing that

her original scientific, scholarly research has been of major significance in her field, leading to

over two hundred (200) research citations, including in Scientific Reports and Analytical

Chemistry. See, Exhibit B, p. 8-12.

       6.      Defendant USCIS receipted Plaintiff’s I-140 petition (and her concurrently filed

Form I-485 Application to Adjust Status) and issued a Request for Evidence (“RFE”). In this

RFE, Defendant USCIS conceded that Ms. Akbarzadeh met one of the three claimed criteria

(authorship of scholarly articles in the field, in professional journals, or other major media), but

disputed that she met her two other claimed criteria. See, Exhibits C, I-140 Receipt Notice,

Exhibit D, I-485 Receipt Notice, and Exhibit E, RFE.

       7.      After receipt of the extensive RFE response filed by Ms. Akbarzadeh, which

included addition of one more criterion regarding significant contribution of major significance

in her field of expertise, supported by six (6) testimonial letters from experts 8 C.F.R. §

204.5(h)(3)(v), and further documentation regarding Ms. Akbarzadeh’s association membership

8 C.F.R. § 204.5(h)(3)(ii), and judging 8 C.F.R. § 204.5(h)(3)(iv) criteria, Defendant USCIS

issued a Decision denying her I-140 petition, concluding that she only met one of her four

claimed criteria under 8 C.F.R. §204.5(h)(3). See, Exhibits B and F, Decision.

       8.      The Decision failed to discuss the criterion regarding Ms. Akbarzadeh’s

original, scientific contribution of major significance in her field. It also did not consider the

newly submitted documents for judging and association membership criteria. See, Ex. F, p.2-5.

       9.      This action is brought against the Defendants for declaratory judgment, injunctive

relief, and review of an agency action under the Administrative Procedure Act (“APA”) based on

Defendants’ unlawful, arbitrary, and ultra vires denial of Plaintiff’s I-140 EB-1A petition, which



Complaint for Declaratory and Injunctive Relief
              Case 1:21-cv-11316 Document 1 Filed 08/13/21 Page 4 of 16




sought to classify her as “an alien with extraordinary ability” in the fields of tissue engineering,

stem cell research, and regenerative medicine.

                                  II.     STATEMENT OF FACTS

       10.        Plaintiff filed her I-140 EB-1A petition with USCIS seeking for herself an

immigrant visa under the employment-based first preference category (“EB-1A”) of the

Immigration and Nationality Act (“INA”). Satisfying at least three of ten “qualifying criteria”

found in 8 C.F.R. §204.5(h)(3) is a basis for classification. Three of the ten qualifying criteria

are:

             a. Membership in associations in the field for which classification is sought, which

                  require outstanding achievements of their members, as judged by recognized

                  national or international experts in their disciplines or fields;

             b. evidence of participation, either individually or on a panel, as a judge of the work

                  of others in the same or allied field of specialization for which classification is

                  sought; and

             c.    Original, scientific, artistic, athletic, or business-related contributions of major

                  significance in the field (this last criterion was asserted in Plaintiff’s RFE

                  response for the first time).

See, Exhibit E, p. 2-4

       11.        The submission of an I-140 Petition for Immigrant Worker, EB-1 classification,

pursuant to INA §203(b)(i)(A) provides for the immigration of aliens with extraordinary ability

in the sciences, arts, education, business, or athletics. As an alien of extraordinary ability in the

arts, Dr. Akbarzadeh may self-petition, pursuant to 8 CFR §204.5(h).




Complaint for Declaratory and Injunctive Relief
              Case 1:21-cv-11316 Document 1 Filed 08/13/21 Page 5 of 16




       12.      Plaintiff filed her I-140 EB-1 petition with Defendant USCIS’ Texas Service

Center on June 25, 2018. See, Exhibit C. Amongst the approximately eighty (80) pages of

printed evidence submitted, Plaintiff included evidence of her membership in associations

requiring outstanding achievements and of judging the work of others, pursuant to 8 C.F.R. §

204.5(h)(3)(ii) and (iv), as follows:

             a. Letter from Professor Amir Ali Hamidieh, M.D., Chairman of the National
                Council for Development of Stem Cell Sciences and Technology in Iran
                (“National Council”);
             b. Letter from Professor Abdol-Mohammad Kajbafzadeh, former Chair of the

                Committee of Stem Cell Sciences in Urology and Nephrology at the National

                Council; and

             c. Letter from Plaintiff explaining that through her work on the Lung and Hearth

                committee, she evaluated the scientific merits of nine (9) proposals in her field of

                expertise and provided her recommendations regarding the importance of these

                research proposals.

See, Exhibit A, p. 6 - 47.

       13.      In response Defendant USCIS issued a Request for Evidence (“RFE”) on April

21, 2020. See generally, Exhibit E. In its RFE, Defendant USCIS conceded that Plaintiff

satisfied one of the possible ten criteria under 8 C.F.R. §204.5(h)(3), namely:

             a. Authorship of scholarly articles in the field, in professional or major trade

                publications or other major media.

See, Exhibit E, p. 4.

       14.      The RFE stated, inter alia:

                The plain language of this criterion requires evidence (1) of
                membership in associations, (2) that the associations are in the

Complaint for Declaratory and Injunctive Relief
              Case 1:21-cv-11316 Document 1 Filed 08/13/21 Page 6 of 16




                beneficiary’s field, (3) that the associations require outstanding
                achievements of their members, and (4) that membership eligibility
                is judged by recognized national or international experts in their
                field.

                As such, the submitted evidence does no (sic) meet this criterion.

                The evidence submitted only demonstrates that the petitioner is a
                member of the associations. (sic) There is no objective evidence to
                ascertain whether the association requires outstanding achievement
                of its members, that outstanding achievements are judged by
                recognized national or international experts, and that the
                association [is] in the field for which classification is sought.
                Without objective documentary evidence about the associations,
                the petitioner impedes USCIS in determining whether the
                petitioner’s membership with the associations satisfy all of the
                elements within this criterion.

Id., p. 3 (emphasis added). In making this unsubstantiated statement, Defendant USCIS and the

individual adjudicator assigned to decide this case demonstrate their bias against Plaintiff’s

evidence and their clear intention to ignore the evidence in the record of Plaintiff’s membership

in the National Council and her work judging research grant proposals submitted within her field

of expertise. Exhibits A and B, p. 1-74.

       15.      While Defendant USCIS cannot dictate the precise form of evidence required for

a petition’s approval (specifically “objective documentary evidence”), the agency appears to

have failed to consider the following expert letters that Ms. Akbarzadeh submitted in support of

her EB-1A I-140 petition:

             a. Letters from Professor Amir Ali Hamidieh to the members of the Lung and Heart

                Committee of the National Council (noting that one of Plaintiff’s duties as a

                committee member was to evaluate “research proposals submitted to the National

                Council…” as part of the National Council’s grant review process) (August 16,

                2016, November 6, 2016, and December 27, 2016);



Complaint for Declaratory and Injunctive Relief
            Case 1:21-cv-11316 Document 1 Filed 08/13/21 Page 7 of 16




           b. Dr. David Elmaleh, Associate Professor, Harvard University, Chairman & CEO,

               Atroo, Inc., Boston, MA (September 9, 2020);

           c. Dr. Anthony Atala, M.D., Professor, Urology and Director, Institute for

               Regenerative Medicine, Wake Forest School of Medicine, Wake Forest

               University, Winston-Salem, North Carolina (August 19, 2019);

           d. Dr. Abdol-Mohammad Kajbafzadeh, M.D., Professor of Pediatric Urology,

               Director, Pediatric Urology and Regenerative Medicine Research Center, Head,

               Department of Pediatric Urology, Children’s Hospital Medical Center, Tehran

               University of Medical Sciences (September 12, 2020);

           e. Dr. Ali Tamayol, Ph.D., Associate Professor, University of Connecticut. School

               of Dental Medicine, Department of Biomedical Engineering, Farmington,

               Connecticut (September 14, 2020); and

           f. Dr. Nasim Annabi, Ph.D., Tannas Fellow and Assistant Professor of Chemical

               and Biomedical Engineering, University of California, Los Angeles (September

               10, 2020);

           g. Letter from Professor Amir Ali Hamidieh, M.D., explaining the membership

               criteria for the invitation-only Lung and Heart Committee for the National

               Council for Development of Stem Cell Sciences and Technology (June 18, 2018);

               and

           h. Letter from Plaintiff explaining her duties as a member of the Lung and Heart

               Committee for the National Council for Development of Stem Cell Sciences and

               Technology in Iran (September 14, 2020).

See, Ex. A, p. 6-47 and Ex. B, p. 16-55.



Complaint for Declaratory and Injunctive Relief
                Case 1:21-cv-11316 Document 1 Filed 08/13/21 Page 8 of 16




          16.    In an example of objective, documentary evidence that USCIS either ignored or

did not review, Dr. Hamidieh’s expert letter provides evidence regarding Plaintiff’s membership

in an association requiring outstanding achievement as follows:

                 [Lung and Heart Committee - National Council] membership is by
                 invitation only, and members are invited based on their expertise in
                 the subject matter of the committee, and their national reputation in
                 the field. [Ms. Akbarzadeh] was invited to the Committee due to
                 her outstanding research and publications in tissue engineering
                 and organ transplant, related to heart and lung.

See, Ex. A, p. 6 (emphasis in bold added). Clearly, Dr. Hamidieh shared his expert opinion

about how and why Ms. Akbarzadeh’s invitation to join the Lung and Heart Committee was

based on her “outstanding research and publications in tissue engineering and organ transplant

[science]…” What is unclear is whether or not Defendant USCIS really considered this evidence

as part of its adjudication of Plaintiff’s I-140 petition. See generally, Exhibits E and F.

          17.    In another example of overlooked evidence, Dr. Abdol-Mohammad Kajbafzadeh

writes:

                 Ms. Akbarzadeh is a researcher of impressive breadth who has
                 conducted research that is considered break-through in multiple
                 research areas of tissue engineering. This is supported as well by
                 the fact that she was invited to be a member of the Lung and Heart
                 Committee for the National Council for Development of Stem Cell
                 Sciences and Technology in Iran (“National Council”), the highest
                 level national scientific professional association in this field…
                 Membership is by invitation only, and members are invited based
                 on their break-through scientific findings, and their national and
                 international reputation in their field of expertise. Such talents are
                 judged by at least two experts: Chairman of the National
                 Council, as well as Chairman of the respective committee. I am
                 aware of this process, because since 2004, I have been Chairman
                 of the Committee of Stem Cell Sciences in Urology and
                 Nephrology at the Council…

See, Exhibit A, p.31 (emphasis in bold added).




Complaint for Declaratory and Injunctive Relief
             Case 1:21-cv-11316 Document 1 Filed 08/13/21 Page 9 of 16




       18.    Dr. Kajbafzadeh goes on to explain how Ms. Akbarzadeh’s work on the Lung and

Heart Committee involved judging the work of peers in her field of science, writing:

              Committee members perform two main functions: evaluation of
              research proposals in their respective fields and making their
              recommendations to the Council for funding of the proposal, as
              well as sharing their own research findings with other committee
              members.

              For [the] evaluation process, committee members are invited to
              meetings where they receive the proposals…[E]valuations are
              done by individual members on evaluation sheets that are
              collected at the end of each meeting and are not shared with other
              members. Members evaluate scientific merits of the proposals,
              assess possibility of success of the proposed research, and make
              their own recommendations based on their judgment on
              significance and applications of the proposed research…

              …Please note that in Iran, Vice-Presidency for Science and
              Technology (under which National Council operates) is equivalent
              to National Science Foundation (“NSF”) in the U.S. and even more
              crucial than NSF for research funding, because it is the main, if not
              the only, source of funding in medical sciences in Iran. As such,
              Committee membership is very prestigious and only a handful of
              highly qualified researchers are able to join the Council. The fact
              that Ms. Akbarzadeh was a member of Lung and Heart Committee
              of the National Council is a clear evidence of her national
              reputation and extraordinary abilities in her [field] of expertise.

See, Ex. A, p. 31-32 (emphasis in bold added).

       19.    Dr. Hamidieh also explains the responsibilities for members of the Lung and

Heart Committee, when he wrote:

              As a Committee member, [Plaintiff’s] main duties included:

              -   Evaluating research proposals submitted to the Committee
                  by other researchers in her field of expertise; and
              -   Consulting with other Committee members and making
                  recommendations to the National Council about potential of
                  success of the submitted proposals, so that the National
                  Council could make its decision about approval or denial of the
                  requested grants.



Complaint for Declaratory and Injunctive Relief
             Case 1:21-cv-11316 Document 1 Filed 08/13/21 Page 10 of 16




See, Exhibit B, p. 44 (emphasis in bold added).

       20.     USCIS denied Plaintiff’s EB-1A I-140 petition on November 13, 2020. The

USCIS denial contains no discussion whatsoever of Plaintiff’s evidence submitted under

criteria #5 (original scientific contributions of major significance in the field – 8 C.F.R. §

204.5(h)(3)(v)). It appears that Defendant USCIS gave no consideration to the evidence

submitted in response to the agency’s RFE. See, Exhibits E and F, p. 2-5.

       21.     The USCIS denial contains between four (4) and six (6) paragraphs that include

some discussion of the evidence submitted in support of criteria #2 (membership in associations),

but include no citations to legal authority for the agency’s position that it can ignore or

improperly discount evidence in the record. See, Exhibit F, p. 3-4. Defendant USCIS merely

lists its reasons for dissatisfaction with Plaintiff’s evidence, and then cites to an agency precedent

decision (Matter of E-M-, 20 I&N Dec. 77 (Comm. 1989) seemingly for the proposition that

since it is the final authority on the alien’s eligibility, that it somehow justifies the excuse-

making included as the agency’s “analysis.” Defendant USCIS also repeats its false statement

that, “While the evidence provided establishes the beneficiary is a member of an association, no

objective (sic) was provided to support the beneficiary’s membership was based on the

achievement of the members, as judged by recognized national (sic) international experts in her

discipline or field as requested (sic) the RFE. See, Exhibit F, p.4-5.

       22.     The USCIS denial similarly only contains between four (4) and six (6) short

paragraphs that include very little discussion of criteria #4 (judging the work of peers), but

include no citations to legal authority for the agency’s position that it can ignore or improperly

discount evidence in the record. See, Exhibit F, p. 4. The Denial includes the incorrect,

unfounded stated that:



Complaint for Declaratory and Injunctive Relief
             Case 1:21-cv-11316 Document 1 Filed 08/13/21 Page 11 of 16




               While the evidence provided establishes the (sic) was invited to
               judge the work of others, the letter from the beneficiary stating that
               she judged the work is insufficient in establishing she officially
               judged the work of other. (sic) No objective evidence was
               provided to support the beneficiary participated as judge of the
               work of others in the same field or allied field as requested the the
               (sic) RFE.

This incredible misstatement of the evidence in the record ignores the fact that both Dr. Amir

Hamidieh and Dr. Abdol-Mohammad Kajbafzadeh wrote about Plaintiff judging the work of

others in her field in their letters. See, Exhibits A (p. 6), B (p.31 and 44-53), and F (p. 4).

                                      III.    JURISDICTION

       23.     This Honorable Court has subject matter jurisdiction over the claims alleged in

this action under (1) 28 U.S.C. § 1331 (federal question jurisdiction), because Plaintiff’s claims

arise under the laws of the United States, including 5 U.S.C. §§ 555 and 701, et seq. (“APA”), 8

U.S.C. § 1101, et seq. (“INA”) (including 8 U.S.C. § 1182). This court may grant relief in this

action under 5 U.S.C. §§ 553, et seq., and §§ 701, et seq.; and 28 U.S.C. §§ 2201, et seq.

(Declaratory Judgment Act).

       24.     This Honorable Court is not deprived of jurisdiction by 8 U.S.C. § 1252, INA §

242. See, e.g., Zadvydas v. Davis, 533 U.S. 678, 688 (2001) (finding that INA § 242 does not

bar a claim challenging agency authority that does not implicate discretion). Generally, a

narrower construction of the jurisdiction-stripping provision is favored over the broader one, as

reflected by the “familiar principle of statutory construction: the presumption favoring judicial

review of administrative action.” Kucana v. Holder, 130 U.S. 827, 839 (2010). Absent “clear

and convincing evidence” of congressional intent specifically to eliminate review of certain

administrative actions, the above-cited principles of statutory construction support a narrow

reading of the jurisdiction-stripping language of 8 U.S.C. § 1252(a)(2)(B)(ii). Id., at 839. See



Complaint for Declaratory and Injunctive Relief
               Case 1:21-cv-11316 Document 1 Filed 08/13/21 Page 12 of 16




also, Geneme v. Holder, 935 F.Supp.2d 184, 192 (D.D.C. 2013) (discussing Kucana’s citation to

a presumption favoring judicial review of administrative action when a statute does not specify

discretion.)

        25.      8 U.S.C. § 1252(a)(5), INA § 242(a)(5), provides that “a petition for review filed

with an appropriate court of appeals in accordance with this section, shall be the sole and

exclusive means for judicial review of an order of removal entered or issued under any provision

of this Act[.]” As this is not an action to review a removal order but an action challenging

decisions by Defendants to deny Plaintiff’s EB-1A I-140 petition, which decision was arbitrary,

capricious, and contrary to law and settled agency practice, this Court retains original jurisdiction

under the APA and 28 U.S.C. § 1331, as well as for declaratory relief under 28 U.S.C. § 2201.

                                           IV.     VENUE

        26.      Venue is properly with this Court, pursuant to 28 U.S.C. § 1391(e)(1)(C), because

Plaintiff resides in this judicial district, and because no real property is involved in this matter.

                                          V.      PARTIES

        27.      Plaintiff is an extraordinary scientist, researcher, and author.       Based on her

accomplishments, more fully outlined in her I-140 EB-1A petition, Plaintiff filed her I-140 EB-

1A petition on June 25, 2018 with the Texas Service Center of USCIS. See Ex. C.

        28.      Kirt Thompson is the Director of the Texas Service Center of the USCIS, who is

named herein only is his official capacity, as well as his successors and assigns. He is charged

with overseeing the operations of the TSC, which include adjudication of I-140 EB-1A petitions

processed there. He is further authorized to delegate certain powers and authority to subordinate

employees of the USCIS. Defendant Thompson works at the TSC, in Irving, Texas.




Complaint for Declaratory and Injunctive Relief
             Case 1:21-cv-11316 Document 1 Filed 08/13/21 Page 13 of 16




       29.     Alejandro Mayorkas is the Secretary of the DHS and this action is brought against

him in his official capacity only, as well as his successors and assigns. He is charged with

overseeing the DHS, which includes sub-agency USCIS, and with implementing the INA. He is

further authorized to delegate certain powers and authority to subordinate employees of the

USCIS. DHS is headquartered at 245 Murray Lane, S.W., Washington, DC 20598.

       30.     Merrick Garland is the Attorney General of the United States and this action is

brought against him in his official capacity only, as well as his successors and assigns. He is

charged with certain functions involved in the implementation of the INA, and is further

authorized to delegate such powers and authority to subordinate employees of the Federal

Bureau of Investigation (“FBI”), which is an agency within the U.S. Department of Justice. The

DOJ is headquartered at 950 Pennsylvania Avenue, N.W., Washington, DC 20530.

       31.     Ur Mendoza Jaddou is the Director of USCIS, who is named herein only in her

official capacity, as well as her successors and assigns. She is generally charged with the

implementation of the INA, and is further authorized to delegate certain powers and authority to

subordinate employees of USCIS. USCIS is specifically assigned the adjudication of I-140 EB-1

petitions. USCIS is headquartered at 5900 Capital Gateway Drive, #2040, Camp Springs,

Maryland 20746.

                  VI.   EXHAUSTION OF REMEDIES NOT REQUIRED

       32.     Plaintiff is not required to exhaust any administrative remedies before bringing

this complaint. The denial of the I-140 EB-1A petition by defendant USCIS is a final agency

action. There is no statutory or regulatory requirement to appeal to the agency in question. See,

Darby v. Cisneros, 509 U.S. 137, 146-47, 153 (1993); RCM Technologies, Inc. v. DHS, 614

F.Supp.2d 39, 45 (D.D.C. 2009).



Complaint for Declaratory and Injunctive Relief
                Case 1:21-cv-11316 Document 1 Filed 08/13/21 Page 14 of 16




                                    VII. CLAIMS FOR RELIEF

                                               Count I

                     (APA Violation by DHS/USCIS of 5 U.S.C. § 701, et seq.)

          33.     Plaintiff incorporates by reference all preceding paragraphs as if fully set forth

herein.

          34.     Pursuant to the APA, a person adversely affected by agency action in entitled to

judicial review. See 5 U.S.C. §702.

          35.     The APA requires this Court to hold unlawful and set aside any agency action that

is “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.” See, 5

U.S.C. § 706(2)(A).

          36.     Defendant USCIS’s decision to deny Plaintiff’s EB-1 I-140 petition was illegal,

improper, and is reviewable under 5 U.S.C. § 702.

          37.     As a result of defendant USCIS’s illegal conduct, Plaintiff is “suffering [a] legal

wrong because of agency action” and are “adversely affected or aggrieved by [the] agency

action,” and therefore are entitled to judicial review of the revocation under 5 U.S.C. § 702.

          38.     Defendants’ decision to deny Plaintiff’s I-140 petition despite the evidence in the

record demonstrating that she met at least 3 of the 10 specified criteria, supra, is “arbitrary,

capricious, an abuse of discretion, [and] otherwise not in accordance with law” and should be

“held unlawful and set aside” under 5 U.S.C. § 706(2)(A) and (D).

                                               Count II

    (Injunctive Relief for Violation of the Administrative Procedure Act 5 U.S.C. § 705)

          39.     Plaintiff incorporates by reference all preceding paragraphs as if fully set forth

herein.



Complaint for Declaratory and Injunctive Relief
             Case 1:21-cv-11316 Document 1 Filed 08/13/21 Page 15 of 16




       40.     Pursuant to 5 U.S.C. § 705, this Court may issue all necessary and appropriate

process to postpone the effective date of an agency action or to preserve the status or rights of a

plaintiff or plaintiffs pending the conclusion of review proceedings (including preventing

Defendant USCIS from issuing a denial of Plaintiff’s pending I-485 application).

                               VIII. INJURIES TO PLAINTIFF

       41.      Defendants’ wrongful denial of Plaintiff’s EB-1A I-140 petition interferes with

her ability to pursue her research in the United States and thereby causes her substantial

professional, personal, and financial harm.

       42.     As a result of Defendants’ arbitrary, capricious, ultra vires, and otherwise

unlawful decision to deny her EB-1A I-140 petition, Plaintiff is unable to adjust her status to that

of a lawful permanent resident of the United States and to accrue time toward qualifying for

naturalization to be a U.S. citizen. Plaintiff is unable to plan for her future, her research

endeavors, and her living situation.




Complaint for Declaratory and Injunctive Relief
           Case 1:21-cv-11316 Document 1 Filed 08/13/21 Page 16 of 16




                                     RELIEF REQUESTED

WHEREFORE, Plaintiff prays that this Honorable Court:

   (1)   Declare that the denial of Plaintiff’s EB-1A I-140 is ultra vires, erroneous as a matter

             of law, arbitrary and capricious, an abuse of discretion, and not otherwise in

             accordance with law, and violates due process;

   (2)   Issue an order directing Defendants to reopen and approve Plaintiff’s EB-1A I-140

             petition;

   (3)   Issue an order directing Defendants to complete processing of Plaintiff’s EB-1A I-140

             petition within a reasonable time set by this Court;

   (4)   Issue an order directing Defendants to refrain from denying Plaintiff’s I-485 application

             for adjustment of status until her EB-1A I-140 petition has been reopened and

             properly adjudicated;

   (5)   Grant such other relief as this Court deems proper under the circumstances; and

   (6)   Grant attorney's fees, expenses and costs of court to Plaintiff, pursuant to the EAJA.

Respectfully submitted on this 12th day of August 2021.

                                             /s/Anthony Drago, Jr., Esquire________________
                                             Anthony Drago, Esq. (BBO #552437)
                                             Anthony Drago, Jr., P.C.
                                             88 Broad Street, 5th Floor
                                             Boston, MA 02110
                                             Tel: (617) 357-0400
                                             E-mail: Anthony@adragopc.com

                                             /s/Brian S. Green, Esquire____________
                                             (Motion for pro hac vice forthcoming)
                                             The Law Office of Brian Green
                                             9609 S University Boulevard, #630084
                                             Littleton, CO 80130
                                             Tel: (443) 799-4225
                                             E-mail: BrianGreen@greenUSimmigration.com

                                             Attorneys for Plaintiff


Complaint for Declaratory and Injunctive Relief
